Citation Nr: 1128348	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-31 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to January 1946.  He died in November 2004.  The appellant is seeking Department of Veterans Affairs (VA) benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating by a Regional Office (RO) of the VA.  A hearing in front of the undersigned Acting Veterans Law Judge was held in May 2011.  A transcript of the hearing has been associated with the claim file.  At the hearing, the appellant indicated that she wished to proceed with her appeal without representation.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  During his lifetime, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, shrapnel wound of the right calf, muscle group XI, rated as 20 percent disabling, bilateral hearing loss, rated as 20 percent disabling, bilateral tinnitus, rated as 10 percent disabling, cold injury residuals of the right lower extremity, rated as 20 percent disabling, and, appendectomy scar rated as noncompensable.  He had also been granted a total disability rating for individual unemployability (TDIU) effective April 17, 2002.  

A death certificate shows the Veteran died in November 2004.  The primary cause of death is listed as respiratory arrest with prostate cancer as an underlying cause of death.  

In August 2009, the appellant submitted a VA Form 21-4142 with a list of facilities in which she indicates that the Veteran was treated prior to his death.  These include, Spring Branch Hospital, Memorial City Hospital, M.D. Anderson Hospital, and VA Medical Centers (VAMC) in St. Petersburg, Florida and Houston, Texas.  The record shows the RO has obtained records from St. Lukes Episcopal Hospital; however, the record reveals that VA has not made an effort to acquire records from the sources listed in the 21-4142.  Moreover, the only VA treatment records associated with the claims are from the Houston VAMC from September 1974 to March 1979 and from July 2001 to September 2002.  Accordingly, the matter of service connection for the cause of the Veteran's death must be remanded for additional development.

Moreover, at the Board hearing, there was some indication that the Veteran may have been receiving Social Security Administration (SSA) disability benefits prior to his death.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO should obtain the administrative decisions pertaining to the veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, at the Board hearing, the appellant asserted that the Veteran's service-connected disabilities, specifically his PTSD and right leg injuries, contributed to his developing a heart disability, which caused his death.  Under the circumstances, the Board believes that a medical opinion is appropriate in order to determine whether the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  See 38 U.S.C.A.  § 5103A(a)(1); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Lastly, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), that with regard to Dependency and Indemnity Compensation (DIC) claims, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Again, as noted above, the Veteran was service-connected during his lifetime for PTSD, shrapnel wound of the right calf, muscle group XI, bilateral hearing loss, bilateral tinnitus, cold injury residuals of the right lower extremity, and appendectomy scar.  He was also granted TDIU.  The Board recognizes that the RO sent VCAA letters to the appellant in July 2009 and October 2009.  However, the letters failed to list these disabilities and notify the appellant of the evidence and information required to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Rather, the letters mistakenly stated that the Veteran was not service connected for any disabilities at the time of his death.  Thus, the RO should send another VCAA notice to the appellant in compliance with Hupp.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should send the appellant a corrective VCAA notice in compliance with the Court's guidance in Hupp.  The notice should specifically include an explanation of the information and evidence necessary to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Hupp v. Nicholson, 21 Vet.App. 342, 352- 53 (2007).  

2.  The RO should take appropriate steps, including contacting the appellant, to obtain the following sources of treatment records listed in her August 2009 Authorization and Consent form: Spring Branch Hospital; Memorial City Hospital; and M.D. Anderson Hospital.  All efforts to obtain these records should be documented in the Veteran's claims file as well as any negative responses received.

3.  The RO should obtain all VA treatment records from the St. Petersburg, Florida VAMC as well as any records from March 1979 to July 2001 and from September 2002 to the present from the Houston, Texas VAMC.  

4.  The RO should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

5.  After completion of the above development, the claims file should be sent to an appropriate VA medical doctor for a medical opinion.  After reviewing the claims file, the examiner should offer an opinion as to the cause of the Veteran's death, to include: whether it is at least as likely as not (a 50% or higher degree of probability) that any of the disabilities that caused or contributed to his death manifested in service or within one year of discharge from service; and whether it is at least as likely as not (a 50% or higher degree of probability) that any of the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  The examiner should specifically address the appellant's claim that the Veteran's PTSD and right leg injuries contributed to his development of a heart disability that caused his death.  A detailed rationale for all opinions express should be provided. 

6.  In the interest of avoiding future remand, the RO should then review the provided opinion to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the opinion. 

7.  Thereafter, the issue of entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



